Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 39, line 11, 
	insert ---over--- after the word “data”

REASONS FOR ALLOWANCE



The following is an examiner’s statement of reasons for allowance: 
-Claims 3-11 & 32-42 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 3. 
A wireless network device comprising: 
a housing comprising a radio frequency (RF) connector; and 
a circuit board disposed within the housing, the circuit board comprising a first antenna, a first radio coupled to the first antenna, a second radio coupled to the RF connector, a processor, and a memory device, wherein the memory device is to store device settings to configure the wireless network device to operate as a first customer premise equipment (CPE) station, wherein the processor is configured to: 
establish a first wireless link between the first radio and a radio of a second device via the first antenna, wherein the second device is a second wireless network device that is programmed to operate as a gateway that is mounted on a first exterior surface of a building; and 
establish a second wireless link between the second radio and a radio of a third device via a second antenna mounted on a second exterior surface of the building and coupled to the RF connector via an RF cable, wherein the third device is located inside the building and is either a second CPE station or a wireless endpoint device, wherein each of the wireless network device, the second wireless network device, and the second CPE station comprises identical hardware.

Independent Claim 32. 
A wireless network device comprising: 
a housing comprising a radio frequency (RF) connector; and 
a circuit board disposed within the housing, the circuit board comprising a first antenna, a first radio coupled to the first antenna, a second radio coupled to the RF connector, a processor, and a memory device, 
wherein the memory device is to store device settings to configure the wireless network device to operate as a first customer premise equipment (CPE) station, 
wherein the processor is configured to: 
communicate first data with a radio of a second device using the first radio, wherein the second device is a gateway that is mounted on a first exterior surface of a building; and 
communicate second data with a radio of a third device using the second radio and a second antenna mounted on a second exterior surface of the building and coupled to the RF connector via an RF cable, wherein the third device is located inside the building and is either a second CPE station or a wireless endpoint device.

Independent Claim 39. (currently amended)
A wireless device comprising: 
a housing comprising a radio frequency (RF) connector; and 
a circuit board disposed within the housing, the circuit board comprising a first antenna, a first radio coupled to the first antenna, a second radio coupled to the RF connector, a processor, and a memory device, wherein the memory device is to store device settings to configure the wireless device to operate as a first customer premise equipment (CPE) station, wherein the processor is configured to: 
send first data over a first wireless link between the first radio and a radio of a second device via the first antenna, wherein the second device is a gateway that is outside a building; and 
send second data over (emphasis corrected) a second wireless link between the second radio and a radio of a third device via a second antenna that is outside the building and coupled to the RF connector via an RF cable, wherein the third device is located inside the building and is either a second CPE station or a wireless endpoint device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 11,075,465 B2, same assignee) discloses technologies for wireless network devices with surface-link antenna systems mounted on exterior surfaces of 

Belghoul (US 11,044,635 B2) discloses a wireless communication device (UE) may monitor grants received from respective cells associated with one or more first (e.g. licensed) frequency band(s) and one or more second (e.g. unlicensed) frequency band(s). Based on the received grants the UE may determine if an imbalance exists in the radio resource allocation, whereby the UE communicates more than intended in the second frequency band(s). The imbalance may be specified with respect to the ratio or portion of the communications that are conducted in the second frequency band(s) with respect to all wireless communications of the UE. If the UE detects an imbalance, it may transmit a report to the network (e.g. to the base station serving the UE) indicating unfavorable conditions for the UE to be operating in the second frequency band(s). In response, the network may disable the respective cell(s) associated with the second frequency band(s) and/or it may disable carrier aggregation for the UE {Fig.3 & 6}.



Ashrafi (US 2019/0173582 A1) discloses a system for enabling signal penetration into a building comprises first circuitry, located on an outside of the building, for receiving RF signals and converting the RF signals into a format that overcomes losses caused by penetrating a structure of the building over a wireless communications link. The first circuitry further comprises a first transceiver dongle including a signal processing chipset for converting the received RF signals to the format that overcomes the losses occurring when the signals penetrate the structure of the building. Second circuitry, located on the interior of the building, receives the signals in the format that overcomes the losses caused by penetrating the structure of the building over the wireless communications link and converts the signals to a second format for transmission to the wireless devices within the building. The second circuitry further comprises a second transceiver dongle including the signal processing chipset for converting the received signals in the format that overcomes the losses caused by 

Lee (US 9,331,835 B1, same assignee) discloses Radio Frequency (RF) front-end circuitry and methods of operating the same. One apparatus includes multiple antennas and a RF front-end circuitry. The RF front-end circuitry includes: a selection switch coupled to a second antenna, a first RF transceiver coupled to a first antenna and selectively coupled to the second antenna via the selection switch; a second RF receiver coupled to the first antenna; and a third RF transceiver selectively coupled to the second antenna via the selection switch. The first antenna receives signals for the first RF transceiver and the second RF receiver. The selection switch selectively couples the second antenna to the first RF transceiver in a first mode of the RF front-end circuitry and selectively couples the second antenna to the third RF transceiver in a second mode of the RF front-end circuitry {Claims 1-15}.

Lee (US 10,193,236 B1) discloses network hardware devices organized in a Wireless mesh network (WMN) in which the network hardware devices cooperate in distribution of content files to client consumption devices without Internet connectivity. One mesh network device includes a housing with a first sector defined by a first recessed region between a first reflective wall, a second reflective wall, and a third reflective wall, and a second sector defined by a second recessed region between a fourth reflective wall, a fifth reflective wall, and a sixth reflective wall. A first antenna, such as a phased array dipole antenna, is disposed inside the first recessed region. A 

Amini (US 2015/0271829 A1) discloses a multi-band wireless station, e.g., a wireless access point, that includes more than one wireless radio in the same frequency band. The wireless station operates at multiple frequency bands, e.g., 2.4 GHz and 5 GHz. Further, the wireless station includes multiple radios in the same frequency band. For example, the wireless station can have two radios for the 5 GHz band--one for a low 5 GHz band and another for high 5 GHz band. If the client station is connecting to the 5 GHz band, it can either connect to the first sub-band or the second sub-band of the 5 GHz. The wireless station can decide the sub-band to which a particular client station has to be assigned based on a number of assignment attributes, e.g., client station attributes and the sub-band attributes {Figs.1-7, 11}.

Clevorn (US 2014/0349584 A1) discloses a communication device comprising a first antenna, a second antenna and a third antenna; a first transceiver configured to communicate using at least the first antenna; a second transceiver configured to communicate using at least the second antenna; and a controller configured to determine whether the third antenna is to be used by the first transceiver or the second transceiver based on a selection criterion and configured to control the first transceiver to communicate using the first antenna and the third antenna if the controller has 

Clark (US 2019/0238676 A1) discloses a phone and system is disclosed which includes a programmed button(s) that initiates a telephone call from the phone to a second phone. In some embodiments, the phone may be a toy or instructional equipment configured to provide for example, children a device to learn how to converse over a telephone call with trusted parties. The phone may initiate a phone call request when a programmed button is pressed by connecting with a computing device that has a wireless local area network (LAN) transceiver and a connection to the telephone network (for example, a smartphone, a tablet, or a wearable device). The phone call request may then be re-routed through the telephone network to the second phone being called and communication may occur between the two phones through the intermediary device. Trusted and restricted communication may thus occur between parents/grandparents and children {Fig.1}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464